Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
This is responsive to the claims filed 3/5/2020
Claims 1-18 are pending. 
The Drawings filed on 3/5/2020 are noted. 
Note the allowable subject matter. 
Claim Objections – minor informalities 
In Claim 1, line 3, “an” should be “a” to be grammatically correct. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 10-12 & 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wong (US 2003/0038805).
Regarding Claims 10, 11, 15: Wong discloses a method (¶ 1), executed by a server of a service (¶ 32, spectator engine executed on server), comprising: receiving, by the server of the service, a plurality of video streams associated with a respective plurality of video game sessions being played, (Fig. 4, ¶ 51; several video streams are presented via the GUI), assembling, by the server, an interactive interface having a set of thumbnail windows, (Fig. 4, ¶51, user interface elements 152 are thumbnail windows showing video streams), the assembling includes populating each thumbnail window of the interactive interface with visual content from the plurality of video streams which provide a video preview of the 
Regarding Claim 12: See e.g., ¶¶ 34-36, wherein virtual camera can be coupled to the participant thus showing first-person view.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wong (US 2003/0038805) in view of Arseneau (US 2007/0018952). 
Wong discloses the invention substantially but does not make, downscaling video frames from respective video streams as received; and mapping the downscaled video frames from the respective video streams to coordinates of the interactive interface corresponding to the array of thumbnail windows such that each thumbnail window is configured to present a downscaled version of respective video streams for said preview of the respective plurality of video game sessions being played.
However, in a related invention, Arseneau teaches simultaneously presenting videos in an array of thumbnails, wherein the thumbnails provide the user a preview of game sessions being played, wherein the thumbnail videos are scaled down. (See Arseneau, ¶¶ 201-203, 205, 207-208.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify Wong’s system with the robust viewing capabilities shown by Arseneau including downscaling video frames, for the purpose of enabling a larger number of spectators access to more viewing opportunities. This yields predictable results including advertising.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12, 14, 15 of U.S. Patent No. 10,722,791.
Regarding Claims 10-13: See Patented Claims 9-12, disclosing each pending limitation. 
Regarding Claim 14, 15: See Patented Claim 9, disclosing each pending limitation.
Regarding Claim 16: See Patented Claim 14, disclosing each pending limitation.
Regarding Claim 17: See Patented Claim 15, disclosing each pending limitation.

Allowable Subject Matter
Claims 1-9 are allowed. 
Claims 13, 14, 16 & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-9: The closest prior art, Wong and Arseneau, of record herein, fails to disclose, suggest or render obvious, in combination with the other claimed limitations, discontinuing sending the set of thumbnails windows to the client device. 
Regarding Claims 13, 14, 16 & 18:  The closest prior art, Wong and Arseneau, of record herein, fails to reasonably disclose, suggest or render obvious the claimed features. For example, the allowable limitations include permitting a player to join a video game as an active player. But, the prior art is limited to spectating videos. Similarly, the allowable limitations include permitting the user to control a fly-through viewpoint, and observe a live view of a player via a camera facing the player. However, the prior art is limited to over-shoulder viewpoints in a strictly spectator viewpoint that does not impart any control in the underlying streamed game. Nor is there any suggestion for creating composite video frames per Claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis, can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715